

Exhibit 10.1
GREENSKY, INC.
2018 OMNIBUS INCENTIVE COMPENSATION PLAN
Article 1
Effective Date, Objectives and Duration
1.1    Adoption of the Plan. The Board of Directors of GreenSky, Inc., a
Delaware corporation (the “Company”), adopted the 2018 Omnibus Incentive
Compensation Plan (the “Plan”) on April 27, 2018, (the “Effective Date”),
subject to approval by the stockholders of the Company within twelve (12) months
after the Board’s adoption of the Plan. The terms of the Plan are set forth
herein. Awards, other than Restricted Shares and Bonus Shares, may be granted on
and after the Effective Date; but, no such Awards may be exercised, vested, paid
or otherwise settled, or any Shares issued with respect thereto, until the
stockholders of the Company approve the Plan. Restricted Shares and Bonus Shares
may only be granted if and after the stockholders of the Company approve the
Plan.
1.2    Objectives of the Plan. The Plan is intended (a) to attract and retain
highly qualified persons to serve as employees, consultants and non-employee
directors and to promote ownership by such employees, consultants and
non-employee directors of a greater proprietary interest in the Company, thereby
aligning such employees’, consultants’ and non-employee directors’ interests
more closely with the interests of the Company’s stockholders, (b) to allow
Grantees to acquire or increase equity ownership in the Company, thereby
strengthening their commitment to the success of the Company and stimulating
their efforts on behalf of the Company, and to assist the Company and its
Affiliates in attracting and retaining employees, consultants and non-employee
directors, (c) to provide annual cash incentive compensation opportunities that
are competitive with those of peer corporations, (d) to optimize the
profitability and growth of the Company and its Affiliates through incentives
that are consistent with the Company’s goals, (e) to provide Grantees with an
incentive for excellence in individual performance, and (f) to promote teamwork
among employees, consultants and non-employee directors.
1.3    Duration of the Plan. The Plan commenced on the date of adoption of the
Plan by the Board, subject to approval by the stockholders of the Company within
twelve (12) months after the Board’s adoption of the Plan. If the stockholders
of the Company approve the Plan, the Plan shall remain in effect, subject to the
right of the Board to amend or terminate the Plan at any time pursuant to
Article 17 hereof, until the earlier of 11:59 p.m. (ET) on April 27, 2028, or
the date all Shares subject to the Plan shall have been issued and the
restrictions on all Restricted Shares granted under the Plan shall have lapsed,
according to the Plan’s provisions.
Article 2    
Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below:
2.1    “409A Award” has the meaning set forth in Section 18.1.
2.2    “5% Exception Limit” has the meaning set forth in Section 5.3.
2.3    “$100,000 Limit” has the meaning set forth in Section 6.4(d).
2.4    “Acquired Entity” has the meaning set forth in Section 5.6(b).
2.5    “Acquired Entity Awards” has the meaning set forth in Section 5.6(b).
2.6    “Affiliate” means any corporation, trade or business or other entity,
including but not limited to partnerships, limited liability companies and joint
ventures, directly or indirectly controlling, controlled by or under common
control with the Company, within the meaning of Section 405 of the Securities
Act. Affiliate includes any corporation, trade or business or other entity that
becomes such on or after the Effective Date.
2.7    “Applicable Law” means U.S. federal, state and local laws applicable to
the Company, any legal or regulatory requirement relating to the Plan, Awards
and/or Shares under applicable U.S. federal, state and local laws, the
requirements of Nasdaq and any other stock exchange or automated quotation
system upon which the Shares are listed or quoted, the Code, and the applicable
laws, rules, regulations and requirements of any other country or jurisdiction
where Awards are or are to be granted, exercised, vested or settled, as such
laws, rules, regulations and requirements shall be in place from time to time.
2.8    “Award” means Options (including non-qualified options and Incentive
Stock Options), SARs, Restricted Shares, Performance Units (which may be paid in
cash), Performance Shares, Deferred Stock, Restricted Stock Units, Dividend
Equivalents, Bonus Shares, Cash Incentive Awards, Other Stock-Based Awards or
LTIP Units granted under the Plan.
2.9    “Award Agreement” means either (a) a written agreement entered into by
the Company and a Grantee setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written statement issued by the
Company to a Grantee describing the terms and provisions of such Award,
including in either case any amendment or modification thereof. The Committee
may provide for the use of electronic, internet or other non-paper Award
Agreements and the use of electronic, internet or other non-paper means for the
acceptance thereof and actions thereunder by the Grantee.
2.10    “Beneficiary” means one or more persons or entities that become entitled
to receive any amount payable under this Plan at the Grantee’s death. The
Grantee’s Beneficiary is the Grantee’s surviving spouse, unless the Grantee
designates one or more persons or entities to be the Grantee’s Beneficiary. The
Grantee may make, change or revoke a Beneficiary designation at any time before
his or her death without the consent of the Grantee’s spouse or anyone the
Grantee previously named as a Beneficiary, and the Grantee may designate primary
and secondary Beneficiaries. A Beneficiary designation must comply with
procedures established by the Committee and must be received by the Committee
before the Grantee’s death. If the Grantee dies without a valid Beneficiary
designation (as determined by the Committee) and has no surviving spouse, the
Beneficiary shall be the Grantee’s estate.
2.11    “Board” means the Board of Directors of the Company.
2.12    “Bonus Shares” means Shares that are awarded to a Grantee with or
without cost (save in all events for payment by the Grantee in cash of the
nominal value per Share if required by Applicable Law) and without restrictions
either in recognition of past performance (whether determined by reference to
another employee benefit plan of the Company or otherwise), as an inducement to
become an Eligible Person or, with the consent of the Grantee, as payment in
lieu of any cash remuneration otherwise payable to the Grantee.
2.13    “Business Combination” has the meaning set forth in Section 2.19(a).
2.14    “Bylaws” means the Company’s Amended and Restated Bylaws, dated as of
May 23, 2018, as amended from time to time.
2.15    “Cash Incentive Award” means an Award granted under Article 15 of the
Plan.
2.16    “Cause” shall have the same definition as under any employment or
service agreement between the Company or any Affiliate and the Grantee or, if no
such employment or service agreement exists or if such employment or service
agreement does not contain any such definition or words of similar import,
“Cause” means (i) the Grantee’s act or failure to act amounting to gross
negligence or willful misconduct to the detriment of the Company or any
Affiliate; (ii) the Grantee’s dishonesty, fraud, theft or embezzlement of funds
or properties in the course of Grantee’s employment; (iii) the Grantee’s
commission of or pleading guilty to or confessing to any felony; or (iv) the
Grantee’s breach of any restrictive covenant agreement with the Company or any
Affiliate, including but not limited to, confidentiality covenants, covenants
not to compete, non-solicitation covenants and non-disclosure covenants. For
purposes of the Plan, the Grantee’s resignation without the Company’s or an
Affiliate’s written consent in anticipation of termination of employment for
Cause shall constitute a termination of employment for Cause.
2.17    “CEO” means the Chief Executive Officer of the Company.
2.18    “Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation, dated May 22, 2018, as amended from time to time.
2.19    “Change in Control” shall be deemed to have occurred upon the first
occurrence of an event set forth in any one of the following paragraphs:
(a)    The accumulation in any number of related or unrelated transactions
(other than an offering of Shares to the general public through a registration
statement filed with the Securities and Exchange Commission) by any Person of
beneficial ownership (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company’s voting stock; provided that for purposes of this subsection (a), a
Change in Control will not be deemed to have occurred if the accumulation of
more than fifty percent (50%) of the voting power of the Company’s voting stock
results from any acquisition of voting stock (i) by the Company or any
Affiliate, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, (iii) by any Significant
Stockholder, (iv) by any Person that, prior to the transaction, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company, or (v) by any Person pursuant to a merger, consolidation or
reorganization (a “Business Combination”) that would not cause a Change in
Control under subsection (b) below; or
(b)    Consummation of a Business Combination, unless, immediately following
that Business Combination, (i) all or substantially all of the Persons who were
the beneficial owners of voting stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the Company’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company and (ii) no Person other than a Significant Stockholder has
beneficial ownership of fifty percent (50%) or more of the combined voting power
of the Company’s voting stock (including any entity that as the result of that
transaction owns the Company or all or substantially all of, the Company’s
assets either directly or through one or more subsidiaries); or
(c)    During any twelve (12)-month period, Incumbent Board Members cease to
constitute a majority of the Board; or
(d)    A sale or other disposition of all or substantially all of the assets of
the Company, except pursuant to a Business Combination that would not cause a
Change in Control under subsection (b) above; or
(e)    A complete liquidation or dissolution of the Company, except pursuant to
a Business Combination that would not cause a Change in Control under subsection
(b) above.
Notwithstanding the foregoing, in the case of any Award that constitutes
deferred compensation within the meaning of Section 409A of the Code, there
shall not be a Change in Control unless there is a change in the ownership or
effective control of the Company, or in a substantial portion of the assets of
the Company, within the meaning of Section 409A of the Code where necessary for
such Award to comply with Section 409A of the Code.
2.20    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.
2.21    “Committee” has the meaning set forth in Section 3.1(a).
2.22    “Company” means GreenSky, Inc., a Delaware corporation, and any
successor thereto by operation of law or otherwise.
2.23    “Compensation Committee” means the compensation committee of the Board.
2.24    “Corporate Transaction” has the meaning set forth in Section 4.2(b).
2.25    “Current Grant” has the meaning set forth in Section 6.4(d).
2.26    “Data” has the meaning set forth in Section 21.22.
2.27    “Deferred Stock” means a right, granted under Article 9, to receive
Shares at the end of a specified deferral period.
2.28    “Disability” or “Disabled” means, unless otherwise defined in an Award
Agreement, or as otherwise determined under procedures established by the
Committee for purposes of the Plan:
(a)    Except as provided in (b) or (c) below, disability means, for any
Grantee, any injury, illness or sickness that qualifies as a long-term
disability within the meaning of the Company’s long-term disability program
(“LTD Program”) and on account of which such Grantee is entitled to receive LTD
Program benefits;
(b)    In the case of an Incentive Stock Option or an Award granted in tandem
with an Incentive Stock Option, disability has the meaning under Section
22(e)(3) of the Code; and
(c)    In the case of any Award that constitutes deferred compensation within
the meaning of Section 409A of the Code, disability means as defined in
regulations under Code Section 409A where necessary for such Award to comply
with Section 409A of the Code. For purpose of Code Section 409A, a Grantee will
be considered Disabled if:
(i)    the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or
(ii)    the Grantee is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Grantee’s employer.
2.29    “Disqualifying Disposition” has the meaning set forth in Section 6.4(f).
2.30    “Dividend Equivalent” means a right to receive cash or Shares equal to
any dividends or paid on Shares, if and when paid or distributed, on a specified
number of Shares, which dividends have a record date on or after the date of
grant of the Dividend Equivalents or related Award and before the date Dividend
Equivalents or related Award become payable.
2.31    “Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
2.32    “DRO” has the meaning set forth in Section 5.4(a).
2.33    “Effective Date” has the meaning set forth in Section 1.1.
2.34    “Election” has the meaning set forth in Section 18.2.
2.35    “Eligible Person” means any employee (including any officer) of, or
non-employee consultant to, or Non-Employee Director of, the Company or any
Affiliate, or potential employee (including a potential officer) of, or
potential non-employee consultant to, or potential Non-Employee Director of, the
Company or an Affiliate; provided, however, that (i) solely with respect to the
grant of an Incentive Stock Option, an Eligible Person shall be any employee
(including any officer) of the Company or any Subsidiary Corporation and (ii)
the Committee may establish additional eligibility criteria for determining an
Eligible Person for any Awards granted hereunder. Solely for purposes of Section
5.6(b), current or former employees or Non-Employee Directors of, or
non-employee consultants to, an Acquired Entity who receive Substitute Awards in
substitution for Acquired Entity Awards shall be considered Eligible Persons
under this Plan with respect to such Substitute Awards.
2.36    “ERISA” has the meaning set forth in Section 5.4(a).
2.37    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and all rules and regulations promulgated thereunder. Reference to a specific
section of the Exchange Act or regulation thereunder shall include such section
or regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
2.38    “Exercise Price” means (a) with respect to an Option, the price at which
a Share may be purchased by a Grantee pursuant to such Option or (b) with
respect to an SAR, the price established at the time an SAR is granted pursuant
to Article 7, which is used to determine the amount, if any, of the payment due
to a Grantee upon exercise of the SAR.
2.39    “Fair Market Value” means a price that is based on the closing price of
a Share reported on Nasdaq or on the established stock exchange which is the
principal exchange upon which the Shares are traded on the applicable date or if
the Shares are not traded on such date, the immediately preceding trading day.
Unless the Committee determines otherwise, if the Shares are traded over the
counter at the time a determination of its Fair Market Value is required to be
made hereunder, Fair Market Value shall be deemed to be equal to the arithmetic
mean between the reported high and low or closing bid and asked prices of a
Share on the applicable date, or if no such trades were made that day then the
most recent date on which Shares were publicly traded. In the event Shares are
not publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate provided such manner is
consistent with Treasury Regulation 1.409A-1(b)(5)(iv)(B). The Fair Market Value
that the Committee determines shall be final, binding and conclusive on the
Company, any Affiliate and each Grantee. Notwithstanding the foregoing, if the
Committee determines in its discretion that an alternative definition of Fair
Market Value should be used in connection with the grant, exercise, vesting,
settlement or payout of any Award, it may specify such alternative definition in
the Award Agreement applicable to the Award. Such alternative definition may
include a price that is based on the opening, actual, high, low, or average
selling prices of a Share on Nasdaq or other securities exchange on the given
date, the trading date preceding the given date, the trading date next
succeeding the given date, or an average of trading days but must in all cases
be consistent with Treasury Regulation § 1.409A-1(b)(5)(iv)(B).
2.40    “FICA” has the meaning set forth in Section 19.1(a).
2.41    “Forfeiture” means, in relation to Restricted Shares, the compulsory
transfer of Restricted Shares by the Grantee, in accordance with and on and
subject to the terms set out in the Award Agreement to one of the following, at
the election of the Company: the Company, subject to Applicable Law, an employee
benefit trust established by the Company, or an unrelated third party designated
by the Company. “Forfeiture” means, in relation to any other Award, the
termination of the Award without the Award becoming vested or payable.
“Forfeitable,” “Forfeited” and “non-Forfeitable” shall be construed accordingly.
2.42    “Forfeiture Transferee” means the person to which or whom Restricted
Shares are transferred pursuant to Forfeiture.
2.43    “Full Value Award” means an Award other than an Option, SAR or Other
Stock-Based Award in the nature of purchase rights.
2.44    “Good Reason” has the same definition as under any employment, change in
control or service agreement between the Company or any Affiliate and the
Grantee or, if no such employment, change in control or service agreement exists
or if such employment, change in control or service agreement does not contain
any such definition, Good Reason shall mean, without the Grantee’s consent, the
following:
(a)    any action taken by the Company or an Affiliate which results in a
material reduction in the Grantee’s authority, duties or responsibilities
(except that any change in the foregoing that results solely from (A) the
Company ceasing to be a publicly traded entity or from the Company becoming a
wholly-owned subsidiary of another publicly traded entity or (B) any change in
the geographic scope of the Grantee’s authority, duties or responsibilities will
not, in any event and standing alone, constitute a substantial reduction in the
Grantee’s authority, duties or responsibilities);
(b)    the assignment to the Grantee of duties that are materially inconsistent
with Grantee’s authority, duties or responsibilities;
(c)    any material decrease in the Grantee’s base salary or annual bonus
opportunity, except to the extent the Company has instituted a salary or bonus
reduction generally applicable to all similar employees of the Company other
than in contemplation of or after a Change in Control;
(d)    the relocation of the Grantee to any principal place of employment other
than that as of the date of grant of the Award, or any requirement that Grantee
relocate his or her residence other than to that as of the date of grant of the
Award, without the Grantee’s express written consent to either such relocation,
which in either event would increase the Grantee’s commute by more than fifty
(50) miles; provided, however, this subsection (d) shall not apply in the case
of business travel which requires the Grantee to relocate temporarily for
periods of ninety (90) days or less; or
(e)    the failure by the Company to pay to the Grantee any portion of the
Grantee’s base salary or annual bonus within thirty (30) days after the date the
same is due.
Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by the Grantee where Cause for the Grantee’s termination
by the Company or an Affiliate exists. The Grantee must give the Company or
Affiliate that employs the Grantee notice of any event or condition that would
constitute “Good Reason” within thirty (30) days of the event or condition which
would constitute “Good Reason,” and upon the receipt of such notice the Company
or Affiliate that employs the Grantee shall have thirty (30) days to remedy such
event or condition. If such event or condition is not remedied within such
thirty (30)-day period, any termination of employment by the Grantee for “Good
Reason” must occur within thirty (30) days after the period for remedying such
condition or event has expired.
2.45    “Grant Date” means the date on which an Award is granted or such later
date as specified in advance by the Committee.
2.46    “Grantee” means an Eligible Person to whom an Award has been granted
under the Plan.
2.47    “Holdco Units” means the single class of common membership interests of
Holdings issued in connection with the establishment and reorganization of
Holdings prior to the IPO.
2.48    “Holdings” means GreenSky Holdings, LLC, a Georgia limited liability
company, and any successor thereto by operation of law or otherwise.
2.49    “Immediate Family” has the meaning set forth in Section 5.4(c).
2.50    “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.
2.51    “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.
2.52    “Incumbent Board Member” means an individual who either is (a) a member
of the Board as of the effective date of the adoption of this Plan or (b) a
member who becomes a member of the Board subsequent to the date of the adoption
of this Plan whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least sixty percent (60%) of the then
Incumbent Board Members (either by a specific vote or by approval of the proxy
statement of the Company in which that person is named as a nominee for
director, without objection to that nomination), but excluding, for that
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest (within the meaning of Rule 14a-11 of
the Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.
2.53    “IPO” means the underwritten initial public offering of Shares.
2.54    “LLC Agreement” means the Second Amended and Restated Operating
Agreement of Holdings, dated as of May 23, 2018, as may be amended and/or
restated from time to time.
2.55    “LTD Program” has the meaning set forth in Section 2.28(a).
2.56    “LTIP Units” means common units in Holdings issued under the LLC
Agreement.
2.57    “Management Committee” has the meaning set forth in Section 3.1(b).
2.58    “More Than Ten Percent (10%) Owner” has the meaning set forth in Section
6.4(b).
2.59    “Nasdaq” means The Nasdaq Stock Market.
2.60    “Net After Tax Receipt” has the meaning set forth in Article 20.
2.61    “Non-Employee Director” means a member of the Board, or the board of
directors of an Affiliate, who is not an employee of the Company or any
Affiliate.
2.62    “Non-Qualified Stock Option” means an option that is not intended to
meet the requirements of Section 422 of the Code.
2.63    “Option” means an option granted under Article 6 of the Plan.
2.64    “Other Plans” has the meaning set forth in Section 6.4(d).
2.65    “Other Stock-Based Award” means a right, granted under Article 13
hereof, that relates to or is valued by reference to Shares or other Awards
relating to Shares.
2.66    “Overpayment” has the meaning set forth in Article 20.
2.67    “Parent Corporation” means any parent corporation of the Company within
the meaning of Section 424(e) of the Code.
2.68    “Performance-Based Award” means an Award with respect to which the
grant, vesting, payment and/or settlement is contingent upon the satisfaction of
specified Performance Measures in the specified performance period.
2.69    “Performance Measures” mean one or more performance measures established
by the Committee as a requirement for an Award to vest and/or become exercisable
or settled. Performance measures can be based on one or more business criteria
that apply to the Grantee, the Company, an Affiliate, a business unit of the
Company or an Affiliate or any other business criteria the Committee may
determine. Performance Measures may include or exclude items to measure specific
objectives, such as losses from discontinued operations, extraordinary gains or
losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain or
loss. The levels of performance required with respect to Performance Measures
may be expressed in absolute or relative levels and may be based upon a set
increase, set positive result, maintenance of the status quo, set decrease or
set negative result. Performance Measures may differ for Awards to different
Grantees. The Committee shall specify the weighting (which may be the same or
different for multiple objectives) to be given to each performance objective for
purposes of determining the final amount payable with respect to any such Award.
Any one or more of the Performance Measures may apply to the Grantee, a
department, unit, division or function within the Company or any one or more
Affiliates; and may apply either alone or relative to the performance of other
businesses or individuals (including industry or general market indices). An
Award may be contingent upon the Grantee’s continued employment or service in
addition to the Performance Measures. In determining if the Performance Measures
have been achieved, the Committee will adjust the performance targets in the
event of any unbudgeted acquisition, divestiture or other unexpected fundamental
change in the business of the Company, an Affiliate or business unit or in any
product that is material taken as a whole as appropriate to fairly and equitably
determine if the Award is to become exercisable, nonforfeitable and transferable
or earned and payable pursuant to the conditions set forth in the Award.
Additionally, in determining if such performance conditions have been achieved,
the Committee also will adjust the performance targets in the event of any (i)
unanticipated asset write-downs or impairment charges, (ii) litigation or claim
judgments or settlements thereof, (iii) changes in tax laws, accounting
principles or other laws or provisions affecting reported results, (iv) accruals
for reorganization or restructuring programs, or extraordinary non-reoccurring
items.
2.70    “Performance Share” and “Performance Unit” mean an Award granted as a
Performance Share or Performance Unit under Article 10.
2.71    “Period of Restriction” means the period during which Restricted Shares
are subject to Forfeiture if the conditions specified in the Award Agreement are
not satisfied.
2.72    “Period of Vesting” means the period during which the Award is subject
to Forfeiture or may not be exercised if the conditions specified in the Award
Agreement are not satisfied.
2.73    “Permitted Transferee” has the meaning set forth in Section 5.4(c).
2.74    “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.
2.75    “Plan” means this GreenSky, Inc. 2018 Omnibus Incentive Compensation
Plan, in its current form or as hereafter amended.
2.76    “Present Value” has the meaning set forth in Article 20.
2.77    “Prior Grants” has the meaning set forth in Section 6.4(e).
2.78    “Proceeding” has the meaning set forth in Section 21.11.
2.79    “Reduced Amount” has the meaning set forth in Article 20.
2.80    “Registration Date” means the date on which the Company agrees to sell
its shares in a bona fide, firm commitment underwriting pursuant to a
registration statement under the Securities Act.
2.81    “Reorganization Agreement” means the Reorganization Agreement, dated May
23, 2018, among the Company, Holdings and the holders of equity interests in
Holdings prior to the transactions contemplated thereby.
2.82    “Restricted Shares” means Shares issued under Article 9 that are both
subject to Forfeiture and are nontransferable if the Grantee does not satisfy
the conditions specified in the Award Agreement applicable to such Shares and
subject to the Grantee paying the nominal value in cash for each Share to the
extent required by the Committee.
2.83    “Restricted Stock Units” are rights, granted under Article 9, to receive
Shares if the Grantee satisfies the conditions specified in the Award Agreement
applicable to such rights, and subject always to the Grantee paying the nominal
value in cash for each such Share.
2.84    “Retirement” means a Grantee’s Termination of Service on or after
attaining such age and/or completing such years of service as the Committee may
determine and set forth in an Award Agreement.
2.85    “Returned Shares” has the meaning set forth in Section 4.1.
2.86    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule.
2.87    “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
2.88    “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.
2.89    “Section 16 Non-Employee Director” means a member of the Board who
satisfies the requirements to qualify as a “non-employee director” under Rule
16b-3.
2.90    “Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.
2.91    “Securities Act” means the Securities Act of 1933, as amended, and all
rules and regulations promulgated thereunder. Reference to a specific section of
the Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
2.92    “Separation from Service” means, with respect to any Award that
constitutes deferred compensation within the meaning of Code Section 409A, a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
For this purpose, a Grantee who is an employee generally has a separation from
service on the date that the Grantee’s employer and the Grantee reasonably
anticipate, based on facts and circumstances, that either (i) the Grantee will
perform no further services for the employer (including all related entities as
determined under Code Section 409A) or (ii) the level of bona fide services the
Grantee will perform for the employer after that date (whether as an employee or
a non-director independent contractor) will permanently decrease to no more than
twenty (20%) of the average level of bona fide services performed by the Grantee
over the immediately preceding 36-month period (or the full period of services
if the Grantee has been providing services for less than 36 months). If a
Grantee provides services both as an employee and a director, the services
provided as an employee are not taken into account in determining whether he or
she has had a separation from service as a director (for purposes of any
deferred compensation plan in which he or she participates as a director), and
his or her services as a director are not taken into account in determining
whether he or she has a separation from service as an employee (for purposes of
any deferred compensation plan in which he or she participates as an employee).
A Grantee who is an independent contractor generally has a separation from
service upon the expiration of all contracts under which services are performed
if the expiration constitutes a good-faith and complete termination of the
contractual relationship. The foregoing general statements are intended only to
provide an overview and shall in all respects be subject to the exceptions,
modifications and additional rules provided in the regulations under Code
Section 409A. The Committee retains the right and discretion to specify, and may
specify, whether a separation from service occurs for individuals providing
services to the Company or an Affiliate immediately prior to an asset purchase
transaction in which the Company or an Affiliate is the seller who provides
services to a buyer after and in connection with such asset purchase
transaction; provided, such specification shall be made in accordance with the
requirements of Treasury Regulation Section 1.409A-1(h)(4).
2.93    “Share” means the Class A common stock, $0.01 par value per share, of
the Company, and, unless the context otherwise requires, such other securities
of the Company, as may be substituted or resubstituted for Shares pursuant to
Section 4.2 hereof.
2.94    “Significant Stockholder” shall mean any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) that, immediately following the actions described in Section 4(a), (b), (c)
and (d) of the Reorganization Agreement and prior to the completion of the IPO,
holds ten percent (10%) or more of the total combined voting power of all
classes of common stock of the Company and/or would hold ten percent (10%) or
more of the total combined voting power of all classes of common stock of the
Company if their Holdco Units were exchanged for common stock of the Company
(ignoring for purposes of such calculation any common stock issued in connection
with the Company’s IPO to persons or entities other than the holders of equity
interests in Holdings).
2.95    “Stock Appreciation Right” or “SAR” means an Award granted under Article
7 of the Plan.
2.96    “Subsidiary Corporation” means a corporation other than the Company in
an unbroken chain of corporations beginning with the Company if, at the time of
granting the Option, each of the corporations other than the last corporation in
the unbroken chain owns shares or stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of shares or stock in one of
the other corporations in such chain.
2.97    “Substitute Awards” has the meaning set forth in Section 5.6(b).
2.98    “Surviving Company” means the surviving corporation in any merger or
consolidation, involving the Company, including the Company if the Company is
the surviving corporation, or the direct or indirect parent company of the
Company or such surviving corporation following a sale of substantially all of
the outstanding shares or stock of the Company.
2.99    “Tax Date” has the meaning set forth in Section 19.1(a).
2.100    “Tendered Restricted Shares” has the meaning set forth in Section 6.5.
2.101    “Term” of any Option or SAR means the period beginning on the Grant
Date of an Option or SAR and ending on the date such Option or SAR expires,
terminates or is cancelled. No Option or SAR granted under this Plan shall have
a Term exceeding 10 years.
2.102    “Termination of Service” means (a) that the employee has terminated
employment with the Company and its Affiliates, the non-employee consultant is
no longer serving as a consultant to the Company or an Affiliate or the
Non-Employee Director has ceased being a director of the Company or any
Affiliate or (b) when an entity which is employing the employee or non-employee
consultant or on whose board of directors the Non-Employee Director is serving,
ceases to be an Affiliate, unless the Participant otherwise is, or thereupon
becomes, an employee, non-employee consultant or Non-Employee Director of the
Company or another Affiliate, at the time such entity ceases to be an Affiliate.
In the event an employee, non-employee consultant or Non-Employee Director
becomes one of the other categories of Eligible Persons upon the termination of
such employee’s employment, such consultant’s consultancy or such Non-Employee
Director’s service, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Service will be deemed to have occurred until such
time as such person is no longer an employee, non-employee consultant or
Non-Employee Director. Notwithstanding the foregoing, however, that if an Award
constitutes deferred compensation within the meaning of Code Section 409A,
Termination of Service with respect to such Award shall mean the Grantee’s
Separation from Service to the extent necessary for such Award to comply with
Section 409A of the Code.
2.103    “Underpayment” has the meaning set forth in Article 20.
Article 3    
Administration
3.1    Committee.
(a)    Subject to Article 14 and Section 3.2, the Plan shall be administered by
the Compensation Committee or the Board itself if no Compensation Committee
exists. Notwithstanding the foregoing, either the Board or the Compensation
Committee may at any time and in one or more instances reserve administrative
powers to itself as the Committee or exercise any of the administrative powers
of the Committee. To the extent the Board or Compensation Committee considers it
desirable to comply with Rule 16b-3, the Committee shall consist of two or more
directors of the Company, all of whom qualify as “independent directors” within
the meaning of the Nasdaq listing standards and Section 16 Non-Employee
Directors. The number of members of the Committee shall from time to time be
increased or decreased, and shall be subject to such conditions, in each case if
and to the extent the Board deems it appropriate to permit transactions in
Shares pursuant to the Plan to satisfy such conditions of Rule 16b-3.
(b)    The Board or the Compensation Committee may appoint and delegate to
another committee (“Management Committee”), or to the CEO, any or all of the
authority of the Board or the Committee, as applicable, with respect to Awards
to Grantees other than Grantees who are executive officers or Non-Employee
Directors, or who are (or are expected to be) Section 16 Persons at the time any
such delegated authority is exercised.
(c)    Unless the context requires otherwise, any references herein to
“Committee” include references to, the Board or the Compensation Committee to
the extent the Board or the Compensation Committee, as applicable, has assumed
or exercises administrative powers itself as the Committee pursuant to
subsection (a), and to the Management Committee or the CEO to the extent either
has been delegated authority pursuant to subsection (b), as applicable; provided
that, (i) for purposes of Awards to Non-Employee Directors, “Committee” shall
include only the full Board, and (ii) for purposes of Awards intended to comply
with Rule 16b-3, “Committee” shall include only the Compensation Committee.
3.2    Powers of Committee. Subject to and consistent with the provisions of the
Plan (including Article 14), the Committee has full and final authority and sole
discretion as follows provided that any such authority or discretion exercised
with respect to a specific Non-Employee Director shall be approved by the
affirmative vote of a majority of the members of the Board, even if not a
quorum, but excluding the Non-Employee Director with respect to whom such
authority or discretion is exercised:
(a)    to determine when, to whom and in what types and amounts Awards should be
granted;
(b)    to grant Awards to Eligible Persons in any number and to determine the
terms and conditions applicable to each Award (including the number of Shares or
the amount of cash or other property to which an Award will relate, any Exercise
Price or purchase price, any limitation or restriction, any schedule for or
performance conditions relating to the earning of the Award or the lapse of
limitations, forfeiture restrictions, restrictions on exercisability or
transferability, any performance goals including those relating to the Company
and/or an Affiliate and/or any division thereof and/or an individual, and/or
vesting based on the passage of time, based in each case on such considerations
as the Committee shall determine);
(c)    to determine the benefit payable under any Performance Unit, Performance
Share, Dividend Equivalent, Other Stock-Based Award or Cash Incentive Award or
LTIP Unit and to determine whether any performance or vesting conditions have
been satisfied;
(d)    to determine whether or not specific Awards shall be granted in
connection with other specific Awards, and if so, whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards
and all other matters to be determined in connection with an Award;
(e)    to determine the Term of any Option or SAR;
(f)    to determine the amount that a Grantee shall pay for Restricted Shares or
LTIP Units, which shall be no less than the nominal value per Restricted Share
if required by Applicable Law, whether to permit or require the payment of cash
dividends thereon to be deferred and the terms related thereto, when Restricted
Shares (including Restricted Shares acquired upon the exercise of an Option) and
LTIP Units shall be Forfeited and whether such shares shall be held in escrow;
(g)    to determine whether, to what extent and under what circumstances,
subject to Applicable Law, an Award may be settled in, or the exercise price of
an Award may be paid in, cash, Shares, other Awards or other property, or an
Award may be accelerated, vested, canceled, forfeited or surrendered or any
terms of the Award may be waived, and to accelerate the exercisability of, and
to accelerate or waive any or all of the terms and conditions applicable to, any
Award or any group of Awards for any reason and at any time;
(h)    to determine with respect to Awards granted to Eligible Persons whether,
to what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award will be deferred,
either at the election of the Grantee or if and to the extent specified in the
Award Agreement automatically or at the election of the Committee;
(i)    subject to Section 3.3 below, to offer to exchange or buy out any
previously granted Award for a payment in cash, Shares or other Award;
(j)    to provide in the terms of the Award or otherwise for accelerated
exercisability or vesting of any Award upon the occurrence of one or more events
other than completion of a service period, including without limitation the
Grantee’s Retirement, death, Disability, Termination of Service by the Company
and its Affiliates without Cause or by the Grantee for Good Reason, or a Change
in Control;
(k)    to construe and interpret the Plan and to make all determinations,
including factual determinations, necessary or advisable for the administration
of the Plan;
(l)    to make, amend, suspend, waive and rescind rules and regulations relating
to the Plan;
(m)    to appoint such agents as the Committee may deem necessary or advisable
to administer the Plan;
(n)    to determine the terms and conditions of all Award Agreements applicable
to Eligible Persons (which need not be identical) and, with the consent of the
Grantee, to amend any such Award Agreement at any time, among other things, to
permit transfers of such Awards to the extent permitted by the Plan; provided,
however, that the consent of the Grantee shall not be required for any amendment
(i) which does not adversely affect the rights of the Grantee, or (ii) which is
necessary or advisable (as determined by the Committee) to carry out the purpose
of the Award as a result of any new Applicable Law or change in an existing
Applicable Law, or (iii) to the extent the Award Agreement specifically permits
amendment without consent;
(o)    subject to Section 3.3, to cancel, with the consent of the Grantee,
outstanding Awards and to grant new Awards in substitution therefor;
(p)    to impose such additional terms and conditions upon the grant, exercise
or retention of Awards as the Committee may, before or concurrently with the
grant thereof, deem appropriate, including limiting the percentage of Awards
which may from time to time be exercised by a Grantee;
(q)    to make adjustments in the terms and conditions of, and the criteria in,
Awards in recognition of unusual or nonrecurring events (including without
limitation events described in Section 4.2) affecting the Company or an
Affiliate or the financial statements of the Company or an Affiliate, or in
response to changes in Applicable Laws, regulations or accounting principles;
(r)    to adopt rules and/or procedures (including the adoption of any subplan
under the Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures;
(s)    to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, and Award Agreement or any other instrument entered into or
relating to an Award under the Plan;
(t)    to modify, extend or renew an Award, subject to Section 1.3 and 5.9,
provided, however, that such action does not subject the Award to Section 409A
of the Code without the consent of the Grantee;
(u)    solely to the extent permitted by Applicable Law, to determine whether,
to what extent and under what circumstances to provide loans (which may be on a
recourse basis and shall bear interest at the rate the Committee shall provide)
to Grantees in order to exercise Options under the Plan;
(v)    subject to Section 3.3, to provide for the settlement of any Award in
cash, Shares or a combination thereof; and
(w)    to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.
Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Affiliate the authority, subject
to such terms as the Committee shall determine, to perform specified functions
under the Plan (subject to Sections 4.3 and 5.7(c)). The Committee may revoke or
amend the terms of any delegation at any time but such action shall not
invalidate any prior actions of the Committee’s delegate or delegates that were
consistent with the terms of the Plan and the Committee’s prior delegation.
The Company shall bear all expenses of administering the Plan. The Company shall
indemnify and hold harmless each person who is or shall have been a member of
the Committee acting as administrator of the Plan, or any delegate of such,
against and from any cost, liability, loss or expense that may be imposed upon
or reasonably incurred by such person in connection with or resulting from any
action, claim, suit, or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or not taken
under the Plan and against and from any and all amounts paid by such person in
settlement thereof, with the Company’s approval, or paid by such person in
satisfaction of any judgment in any such action, suit, or proceeding against
such person, provided he or she shall give the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. Notwithstanding the foregoing, the
Company shall not indemnify and hold harmless any such person if (i) Applicable
Law or the Company’s Certificate of Incorporation or Bylaws prohibit such
indemnification or (ii) such person did not act in good faith and in a manner
that such person believed to be consistent with the Plan or (iii) such person’s
conduct constituted gross negligence or willful misconduct. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law or otherwise, or under any other
power that the Company may have to indemnify such person or hold him or her
harmless. The provisions of the foregoing indemnity shall survive indefinitely
the term of this Plan.
Notwithstanding any provision of the Plan to the contrary, to comply with the
laws in other countries in which Grantees are located, or to comply with the
requirements of any foreign stock exchange, the Committee, in its sole
discretion, may: (a) determine which Affiliates shall be covered by the Plan;
(b) determine which Grantees outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Grantees outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign stock exchange; (d) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable (any such subplans and/or
modifications shall be attached to the Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Article 4; and (e) take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals or listing requirements of
any such foreign stock exchange. Notwithstanding the foregoing, the Committee
may not take any actions hereunder, and no Awards shall be granted, that would
violate the Exchange Act or any other securities law or governing statute or any
other Applicable Law.
3.3    No Repricings. Notwithstanding any provision in Section 3.2 to the
contrary, the terms of any outstanding Option or SAR may not be amended to
reduce the Exercise Price of such Option or SAR, or cancel any outstanding
Option or SAR in exchange for other Options or SARs with an Exercise Price that
is less than the Exercise Price of the cancelled Option or SAR or for any cash
payment (or Shares having a Fair Market Value) in an amount that exceeds the
excess of the Fair Market Value of the Shares underlying such cancelled Option
or SAR over the aggregate Exercise Price of such Option or SAR or for any other
Award, without stockholder approval; provided, however, that the restrictions
set forth in this Section 3.3, shall not apply (i) unless the Company has a
class of shares or stock that is registered under Section 12 of the Exchange Act
or (ii) to any adjustment allowed under Section 4.2.
Article 4    
Shares Subject to the Plan and Maximum Awards
4.1    Number of Shares Available for Grants. Subject to adjustment as provided
in Section 4.2 and except as provided in Section 5.6(b), the maximum number of
Shares hereby reserved for delivery in connection with Awards under the Plan
shall be 24,000,000 Shares. The total number of Shares that may be delivered
pursuant to the exercise of Incentive Stock Options granted hereunder shall not
exceed 24,000,000.
Shares covered by an Award shall only be counted as used to the extent actually
used. A Share issued in connection with an Award under the Plan shall reduce the
total number of Shares available for issuance under the Plan by one; provided,
however, that, upon settlement of an SAR, the greater of the number of Shares
underlying the portion of the SAR that is exercised or the number of Shares
actually issued will be treated as having been delivered for purposes of
determining the maximum number of Shares available for grant under the Plan and
shall not again be treated as available for grant under the Plan.
If any Award under the Plan terminates without the delivery of Shares, whether
by lapse, forfeiture, cancellation or otherwise, the Shares subject to such
Award, to the extent of any such termination, shall again be available for grant
under the Plan. Notwithstanding the foregoing, upon the exercise of any Award
granted in tandem with any other Awards, such related Awards shall be cancelled
to the extent of the number of Shares as to which the Award is exercised and
such number of Shares shall no longer be available for Awards under the Plan.
Subject to Applicable Law, if any Shares subject to an Award granted hereunder
(other than a Full Value Award) are withheld or applied as payment in connection
with the exercise of an Award or the withholding or payment of taxes related
thereto or separately surrendered by the Grantee for any such purpose (“Returned
Shares”), such Returned Shares will be treated as having been delivered for
purposes of determining the maximum number of Shares available for grant under
the Plan and shall not again be treated as available for grant under the Plan.
Subject to Applicable Law, if any Shares subject to a Full Value Award granted
hereunder are withheld or applied as payment of taxes related thereto or
separately surrendered by the Grantee for such purpose, such Returned Shares
will again be available for grant under the Plan. The number of Shares available
for issuance under the Plan may not be increased through the Company’s purchase
of Shares on the open market with the proceeds obtained from the exercise of any
Options or other purchase rights granted hereunder. In addition, in the case of
any Substitute Award granted in assumption of or in substitution for an Acquired
Entity Award, Shares delivered or deliverable in connection with such Substitute
Award shall not be counted against the number of Shares reserved under the Plan
(to the extent permitted by the rules of Nasdaq and any other stock exchange or
automated quotation system upon which the Shares are listed or quoted), and
available shares of stock under a stockholder-approved plan of an Acquired
Entity (as appropriately adjusted to reflect the transaction) also may be used
for Awards under the Plan, which shall not reduce the number of Shares otherwise
available under the Plan (subject to applicable requirements of Nasdaq and any
other stock exchange or automated quotation system upon which the Shares are
listed or quoted).
Shares may be allotted and issued pursuant to the Plan from the Company’s
authorized but unissued share capital, or the reissue of treasury Shares.
The proceeds that the Company receives in connection with Awards granted under
the Plan, if any, shall be used for general corporate purposes and shall be
added to the general funds of the Company.
4.2    Adjustments in Authorized Shares and Awards; Liquidation, Dissolution or
Change in Control.
(a)    In the event that the Committee determines that any dividend or other
distribution (excluding any ordinary dividend or distribution) (whether in the
form of cash, Shares, or other property), recapitalization, forward or reverse
stock split, subdivision, consolidation or reduction of capital, reorganization,
merger, consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other securities of
the Company or other rights to purchase Shares or other securities of the
Company, or other corporate transaction or event affects the Shares such that
any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the Exercise Price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, (iv) the number and kind of Shares of outstanding Restricted
Shares, or the Shares underlying any Award of Restricted Stock Units, Deferred
Stock or other outstanding Share-based Award and (v) any other terms and
conditions of the Award. Notwithstanding the foregoing, (x) no such adjustment
shall be authorized with respect to any Options or SARs to the extent that such
adjustment would cause the Option or SAR (determined as if such Option or SAR
was an Incentive Stock Option) to violate Section 424(a) of the Code or with
respect to any Awards to the extent such adjustment would subject any Grantee to
taxation under Section 409A of the Code; and (y) the number of Shares subject to
any Award denominated in Shares shall always be a whole number.
(b)    In the event of a merger or consolidation of the Company with or into
another corporation or a sale of all or substantially all of the shares or stock
of the Company or all or substantially all of the assets of the Company,
including by way of a court sanctioned compromise or scheme of arrangement,
reorganization, merger, combination, purchase, recapitalization, liquidation, or
sale, transfer, exchange or other disposition (a “Corporate Transaction”) that
results in a Change in Control, unless an outstanding Award is assumed by the
Surviving Company or replaced with an equivalent Award granted by the Surviving
Company in substitution for such outstanding Award, the Committee shall cancel
any outstanding Awards that are not vested and nonforfeitable as of the
consummation of such Corporate Transaction (unless the Committee in its
discretion accelerates the vesting of such Awards without the need for the
consent of any Grantee in Grantee’s status as the grantee of the Award) and with
respect to any vested and nonforfeitable Awards, the Committee may either (i)
allow all Grantees to exercise such Awards in the nature of Options and SARs to
the extent then exercisable or to become exercisable upon the Corporate
Transaction within a reasonable period prior to the consummation of the
Corporate Transaction and cancel any Awards in the nature of Options or SARs
that remain unexercised upon consummation of the Corporate Transaction, or (ii)
cancel any or all of such outstanding Awards in exchange for a payment (in cash
and/or in securities and/or other property) in an amount equal to the amount
that the Grantee would have received (net of the Exercise Price with respect to
any Awards in the nature of Options or SARs) and on the same terms (including
without limitation any earn-out, escrow or other deferred consideration
provisions) as if such vested Awards were settled or distributed or such Awards
in the nature of vested Options and SARs were exercised immediately prior to the
consummation of the Corporate Transaction. Notwithstanding the foregoing, if an
Option or SAR is not assumed by the Surviving Company or replaced with an
equivalent Award issued by the Surviving Company and the Exercise Price with
respect to any outstanding Option or SAR equals or exceeds the amount payable
per Share in the Corporation Transaction, such Awards shall be cancelled without
any payment to the Grantee.
(c)    In connection with any Corporate Transaction that result in a Change in
Control, the Committee may, in the exercise of its sole discretion, cause Awards
to be vested and non-forfeitable, earned and payable and cause any conditions on
any such Award to lapse, as to all or any part of such Award, including Shares
as to which the Award would not otherwise be exercisable or non-forfeitable or
earned and payable and allow all Grantees to exercise such Awards of Options and
SARs within a reasonable period prior to the consummation of such proposed
action. Any Awards that remain unexercised or outstanding upon consummation of
such proposed action shall be cancelled without any further consideration
therefor.
(d)    Notwithstanding the forgoing provisions of this Section 4.2, if an Award
constitutes deferred compensation within the meaning of Code Section 409A, no
payment or settlement of such Award shall be made pursuant to Section 4.2(b) or
(c), unless the Corporate Transaction or the dissolution or liquidation of the
Company, as applicable, constitutes a change in ownership or effective control
of the Company or a change in ownership of a substantial portion of the assets
of the Company as described in Treasury Regulation Section 1.409A-3(i)(5) and
such payment or settlement does not result in a violation of Section 409A of the
Code.
4.3    Individual Award Limits. Except as provided herein or in Section 5.6(b),
no Grantee may be granted Awards denoted in Shares as of the date of grant
(regardless of whether the Awards will be settled in Shares, cash or other
property) with respect to more than 1,000,000 Shares (twice that limit for
Awards that are granted to an Eligible Person in the calendar year in which the
Eligible Person first commences employment or service) (based on the highest
level of performance resulting in the maximum payout) in a single calendar year,
subject to adjustment as provided in Section 4.2(a). The maximum potential value
of any Awards denoted in cash or other property as of the date of grant (with
the property valued as of the date of grant of the Award) (regardless of whether
the Awards will be settled in Shares, cash or other property) that may be
granted in any calendar year to any Eligible Person shall not exceed $5,000,000
(twice that limit for Awards that are granted to an Eligible Person in the
calendar year in which the Eligible Person first commences employment or
service) (based on the highest level of performance resulting in the maximum
payout) for all such Awards. Such annual limitations apply to Dividend
Equivalents under Article 11 only if such Dividend Equivalents are granted
separately from and not as a feature of another Award (even if that feature is
treated as a separate award for other purposes, including Section 409A of the
Code). Notwithstanding the foregoing, however, the Committee may make exceptions
to the foregoing limits in extraordinary or unusual circumstances as the
Committee may determine appropriate.
Article 5    
Eligibility and General Conditions of Awards
5.1    Eligibility. The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award;
provided, however, that all Awards made to Non-Employee Directors shall be
determined by the Board in its sole discretion. No Award may be granted at a
time when such grant would constitute a breach of Applicable Law.
5.2    Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement and, unless
the Committee determines otherwise, such Agreement must be signed, acknowledged
and returned by the Grantee to the Company. Unless the Committee determines
otherwise, any failure by the Grantee to sign and return the Agreement within
such period of time following the granting of the Award as the Committee shall
prescribe shall cause such Award to the Grantee to be null and void. By
accepting an Award or other benefits under the Plan (including participation in
the Plan), each Grantee shall be conclusively deemed to have indicated
acceptance and ratification of, and consented to, all provisions of the Plan and
the Agreement.
5.3    General Terms and Termination of Service. The Committee may impose on any
Award or the exercise or settlement thereof, at the date of grant or, subject to
the provisions of Section 17.2, thereafter, such additional terms and conditions
not inconsistent with the provisions of the Plan as the Committee shall
determine, including without limitation terms requiring forfeiture or transfer,
acceleration or pro-rata acceleration of Awards in the event of a Termination of
Service by the Grantee. Awards may be granted for no consideration other than
prior and future services save that in no event will Shares subject to an Award
be allotted and issued unless the nominal value per Share is paid in cash,
unless permitted otherwise by Applicable Law. Except as otherwise determined by
the Committee pursuant to this Section 5.3 or set forth in an Award Agreement,
all Options that have not been exercised, or any other Awards that remain
subject to a risk of forfeiture or which are not otherwise vested, or which have
outstanding Performance Periods, at the time of a Termination of Service shall
be forfeited to the Company. Notwithstanding any other provision of the Plan to
the contrary and subject to the immediately following proviso, equity-based
Awards granted under the Plan shall vest no earlier than the first anniversary
of the date the Award is granted or, with respect to equity-based Awards to
Non-Employee Directors, if earlier, no earlier than fifty (50) weeks from the
date of the annual meeting of the Company’s stockholders at which such Awards
were granted, and performance-based Awards must have a performance period of at
least one year; provided, however, that (i) the Committee may grant Awards
without regard to the foregoing minimum vesting requirement with respect to a
maximum of five percent (5%) of the available Shares (the “5% Exception Limit”)
authorized for issuance under the Plan (subject to adjustment under Section
4.2), (ii) to the extent equity-based Awards to Non-Employee Directors vest as
of a date that is earlier than both the first anniversary of the date the Award
is granted and fifty (50) weeks from the date of the annual meeting of the
Company’s stockholders at which such Awards were granted, such Awards shall
count against the 5% Exception Limit set forth in clause (i), and (iii) Awards
granted within the first ninety (90) days of a year may have a performance
period that begins as of the first day of the year. For the avoidance of doubt,
the foregoing restriction does not apply to the Committee’s discretion to
provide in the terms of the Award or otherwise for accelerated exercisability or
vesting of any Award upon the occurrence of one or more events other than
completion of a service period, including without limitation the Grantee’s
Retirement, death, Disability, Termination of Service by the Company and its
Affiliates without Cause or by the Grantee for Good Reason, or a Change in
Control. Additionally, no dividends or Dividend Equivalents shall be paid with
respect to any Awards that do not become vested, non-forfeitable or payable
under the Plan.
5.4    Nontransferability of Awards.
(a)    Each Award and each right under any Award shall be exercisable only by
the Grantee during the Grantee’s lifetime, or, if permissible under Applicable
Law, by the Grantee’s guardian or legal representative or by a transferee
receiving such Award pursuant to a domestic relations order (a “DRO”) as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or the rules thereunder.
(b)    No Award (prior to the time, if applicable, Shares are delivered in
respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution (or in
the case of Restricted Shares, to the Company or other Forfeiture Transferee) or
pursuant to a DRO, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary to receive benefits in the event of the Grantee’s death shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
(c)    Notwithstanding subsections (a) and (b) above, to the extent provided in
the Award Agreement, Awards (other than Incentive Stock Options and
corresponding Awards), may be transferred, without consideration, to a Permitted
Transferee. For this purpose, a “Permitted Transferee” in respect of any Grantee
means any member of the Immediate Family of such Grantee, any trust of which all
of the primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Grantee or members of
his or her Immediate Family; and the “Immediate Family” of a Grantee means the
Grantee’s spouse, any person sharing the Grantee’s household (other than a
tenant or employee), children, stepchildren, grandchildren, parents,
stepparents, siblings, grandparents, nieces and nephews. Such Award may be
exercised by such transferee in accordance with the terms of the Award
Agreement. If so determined by the Committee, a Grantee may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Grantee, and to receive any distribution with respect
to any Award upon the death of the Grantee. A transferee, beneficiary, guardian,
legal representative or other person claiming any rights under the Plan from or
through any Grantee shall be subject to and consistent with the provisions of
the Plan and any applicable Award Agreement, except to the extent the Plan and
Award Agreement otherwise provide with respect to such persons, and to any
additional restrictions or limitations deemed necessary or appropriate by the
Committee.
(d)    Nothing herein shall be construed as requiring the Company or any
Affiliate to honor a DRO except to the extent required under Applicable Law.
5.5    Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised or other Award at any time if the
Grantee is not in compliance with all applicable provisions of the Award
Agreement and the Plan or if the Grantee has a Termination of Service.
5.6    Stand-Alone, Tandem and Substitute Awards.
(a)    Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan unless such tandem or substitution Award
would subject the Grantee to tax penalties imposed under Section 409A of the
Code. If an Award is granted in substitution for another Award or any non-Plan
award or benefit, the Committee shall require the surrender of such other Award
or non-Plan award or benefit in consideration for the grant of the new Award.
Awards granted in addition to or in tandem with other Awards or non-Plan awards
or benefits may be granted either at the same time as or at a different time
from the grant of such other Awards or non-Plan awards or benefits; provided,
however, that if any SAR is granted in tandem with an Incentive Stock Option,
such SAR and Incentive Stock Option must have the same Grant Date, Term and the
Exercise Price of the SAR may not be less than the Exercise Price of the
Incentive Stock Option.
(b)    The Committee may, in its discretion and on such terms and conditions as
the Committee considers appropriate in the circumstances, grant Awards under the
Plan (“Substitute Awards”) in substitution for share or stock and share or
stock-based awards (“Acquired Entity Awards”) held by current or former
employees or non-employee directors of, or consultants to, another corporation
or entity who become Eligible Persons as the result of a merger or consolidation
of the employing corporation or other entity (the “Acquired Entity”) with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or shares or stock of the Acquired Entity immediately prior to such
merger, consolidation or acquisition in order to preserve for the Grantee the
economic value of all or a portion of such Acquired Entity Award at such price
as the Committee determines necessary to achieve preservation of economic value.
The limitations of Sections 4.1 and 4.3 on the number of Shares reserved or
available for grants shall not apply to Substitute Awards granted under this
Section 5.6(b).
5.7    Compliance with Rule 16b-3. The provisions of this Section 5.7 will apply
to Awards as applicable.
(a)    Unless a Grantee could otherwise dispose of or exercise a derivative
security or dispose of Shares delivered under the Plan without incurring
liability under Section 16(b) of the Exchange Act, the Committee may advise or
require a Grantee to comply with the following in order to avoid incurring
liability under Section 16(b) of the Exchange Act: (i) at least six months must
elapse from the date of acquisition of a derivative security under the Plan to
the date of disposition of the derivative security (other than upon exercise or
conversion) or its underlying equity security, and (ii) Shares granted or
awarded under the Plan other than upon exercise or conversion of a derivative
security must be held for at least six months from the date of grant of an
Award.
(b)    To the extent the Committee determines that a grant or other transaction
by a Section 16 Person should comply with applicable provisions of Rule 16b-3
(except for transactions exempted under alternative Exchange Act rules), the
Committee shall take such actions as necessary to make such grant or other
transaction so comply, and if any provision of this Plan or any Award Agreement
relating to a given Award does not comply with the requirements of Rule 16b-3 as
then applicable to any such grant or transaction, such provision will be
construed or deemed amended, if the Committee so determines, to the extent
necessary to conform to the then applicable requirements of Rule 16b-3.
(c)    Any function relating to a Section 16 Person shall be performed solely by
the Committee or the Board if necessary to ensure compliance with applicable
requirements of Rule 16b-3, to the extent the Committee determines that such
compliance is desired. Each member of the Committee or person acting on behalf
of the Committee shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him or her by any officer, manager or
other employee of the Company or any Affiliate, the Company’s independent
certified public accountants or any executive compensation consultant or
attorney or other professional retained by the Company to assist in the
administration of the Plan.
5.8    Deferral of Award Payouts. The Committee may permit a Grantee to defer,
or if and to the extent specified in an Award Agreement require the Grantee to
defer, receipt of the payment of cash or the delivery of Shares that would
otherwise be due by virtue of the lapse or waiver of restrictions with respect
to Awards, the satisfaction of any requirements or goals with respect to Awards,
the lapse or waiver of the deferral period for Awards, or the lapse or waiver of
restrictions with respect to Awards. If the Committee permits such deferrals,
the Committee shall establish rules and procedures for making such deferral
elections and for the payment of such deferrals, which shall conform in form and
substance with applicable regulations promulgated under Section 409A of the Code
and Article 18 to ensure that the Grantee is not subjected to tax penalties
under Section 409A of the Code with respect to such deferrals. Except as
otherwise provided in an Award Agreement, any payment or any Shares that are
subject to such deferral shall be made or delivered to the Grantee as specified
in the Award Agreement or pursuant to the Grantee’s deferral election.
5.9    Extension of Term of Award.
(a)    Notwithstanding any provision of the Plan providing for the maximum term
of an Award, in the event any Award would expire prior to exercise, vesting or
settlement because trading in Shares is prohibited by law or by any insider
trading policy of the Company, the Committee may extend the term of the Award
(or provide for such in the applicable Award Agreement) until thirty (30) days
after the expiration of any such prohibitions to permit the Grantee to realize
the value of the Award, provided such extension (i) is permitted by law, (ii)
does not violate Code Section 409A with respect to any Award, and (iii) does not
otherwise adversely impact the tax consequences of the Award (such as with
respect to incentive stock options and related Awards).
(b)    This Section 5.9(b) applies to an Option or SAR if (i) the Grantee to
whom the Option or SAR was granted remains in the continuous employment or
service of the Company or an Affiliate from the date the Option or SAR was
granted until the expiration date of such Option or SAR, (ii) on the expiration
date the Fair Market Value of a share exceeds the exercise price of the Option
or SAR, (iii) the Option or SAR has become exercisable on or before the
expiration date and (iv) the term of the Option or SAR will not be extended as
described above. In that event, each Option or SAR to which this Section 5.9(b)
applies shall be exercised automatically on the expiration date to the extent
that it is outstanding and unexercised on such date. An Option that is exercised
pursuant to this Section 5.9(b) shall result in the issuance to the Grantee of
that number of whole Shares that have a Fair Market Value that most nearly
equals, but does not exceed, the excess of the Fair Market Value of a Share on
the expiration date over the Option exercise price multiplied by the number of
Shares subject to the exercisable portion of the Option. An SAR that is
exercised pursuant to this Section 5.9(b) shall be settled in accordance with
its terms on the expiration date.
5.10    Conditions on Delivery of Shares. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and rules and regulations of
Nasdaq and any other stock exchange or automated quotation system upon which the
Shares are listed or quoted, and (iii) the Grantee has executed and delivered to
the Company such representations or agreements as the Committee deems necessary
or appropriate to satisfy any Applicable Laws. The Company’s inability to obtain
authority from any regulatory body having jurisdiction, which the Committee
determines is necessary to the lawful issuance and sale of any Shares, will
relieve the Company of any liability for failing to issue or sell such Shares as
to which such requisite authority has not been obtained.
Article 6    
Stock Options
6.1    Grant of Options. Subject to and consistent with the provisions of the
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the Term of the Option, the
number of Shares to which the Option pertains, the time or times at which such
Option shall be exercisable, whether the Option is intended to be a
Non-Qualified Stock Option or an Incentive Stock Option and such other
provisions as the Committee shall determine. Except as otherwise set forth in
Section 5.6(b) above, no Option shall have a term of more than ten (10) years
after its Grant Date, subject to earlier termination as provided herein or in
the applicable Award Agreement. No Option may be exercised at a time when such
exercise and/or the issuance of Shares pursuant to such exercise would be in
breach of Applicable Law. No dividend rights or Dividend Equivalents may be
granted in conjunction with any grant of Options.
6.3    Option Exercise Price. The Exercise Price of an Option under this Plan
shall be determined in the sole discretion of the Committee but may not be less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date (except as otherwise set forth in Section 5.6(b) above) and shall not be
less than the nominal value per Share if required by Applicable Law.
6.4    Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may in its discretion designate that such Option shall be made
subject to additional restrictions to permit it to qualify as an Incentive Stock
Option. An Option designated as an Incentive Stock Option:
(a)    shall be granted only to an employee of the Company or a Subsidiary
Corporation;
(b)    shall have an Exercise Price of not less than one hundred percent (100%)
of the Fair Market Value of a Share on the Grant Date, and, if granted to a
person who owns capital stock (including stock treated as owned under Section
424(d) of the Code) possessing more than ten percent (10%) of the total combined
voting power of all classes of capital stock of the Company or any Subsidiary
Corporation (a “More Than Ten Percent (10%) Owner”), have an Exercise Price not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on its Grant Date;
(c)    shall be for a period of not more than 10 years (five years if the
Grantee is a More Than 10% Owner) from its Grant Date, and shall be subject to
earlier termination as provided herein or in the applicable Award Agreement;
(d)    shall not have an aggregate Fair Market Value (as of the Grant Date) of
the Shares with respect to which Incentive Stock Options (whether granted under
the Plan or any other stock option plan of the Grantee’s employer or any parent
or Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any calendar year (“Current Grant”), determined in
accordance with the provisions of Section 422 of the Code, which exceeds
$100,000 (the “$100,000 Limit”);
(e)    shall, if the aggregate Fair Market Value of the Shares (determined on
the Grant Date) with respect to the Current Grant and all Incentive Stock
Options previously granted under the Plan and any Other Plans which are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be, as to the portion in excess of the $100,000
Limit, exercisable as a separate option that is not an Incentive Stock Option at
such date or dates as are provided in the Current Grant;
(f)    shall require the Grantee to notify the Committee of any disposition of
any Shares delivered pursuant to the exercise of the Incentive Stock Option
under the circumstances described in Section 421(b) of the Code (relating to
holding periods and certain disqualifying dispositions) (“Disqualifying
Disposition”) within 10 days of such a Disqualifying Disposition;
(g)    shall by its terms not be assignable or transferable other than by will
or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the
Committee, designate in writing a beneficiary to exercise his or her Incentive
Stock Option after the Grantee’s death; and
(h)    shall, if such Option nevertheless fails to meet the foregoing
requirements, or otherwise fails to meet the requirements of Section 422 of the
Code for an Incentive Stock Option, be treated for all purposes of this Plan,
except as otherwise provided in subsections (d) and (e) above, as an Option that
is not an Incentive Stock Option.
Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option. No Option that is intended to
be an Incentive Stock Option shall be invalid for failure to qualify as an
Incentive Stock Option.
6.5    Payment of Exercise Price. Except as otherwise provided by the Committee
in an Award Agreement, Options shall be exercised by the delivery of a written
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares made by any one or more of the following means:
(a)    cash, personal check, cash equivalent or wire transfer;
(b)    subject to Applicable Law and with the approval of the Committee, by
delivery of Shares owned by the Grantee prior to exercise, valued at their Fair
Market Value on the date of exercise;
(c)    subject to Applicable Law and with the approval of the Committee, Shares
acquired upon the exercise of such Option, such Shares valued at their Fair
Market Value on the date of exercise;
(d)    subject to Applicable Law and with the approval of the Committee,
Restricted Shares held by the Grantee prior to the exercise of the Option, each
such share valued at the Fair Market Value of a Share on the date of exercise;
or
(e)    subject to Applicable Law (including the prohibited loan provisions of
Section 402 of Sarbanes-Oxley), through the sale of the Shares acquired on
exercise of the Option through a broker-dealer to whom the Grantee has submitted
an irrevocable notice of exercise and irrevocable instructions to deliver
promptly to the Company the amount of sale proceeds sufficient to pay for such
Shares, together with, if requested by the Company, the amount of federal,
state, local or foreign withholding taxes payable by Grantee by reason of such
exercise.
The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Exercise Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.
Article 7    
Stock Appreciation Rights
7.1    Issuance. Subject to and consistent with the provisions of the Plan, the
Committee, at any time and from time to time, may grant SARs to any Eligible
Person either alone or in addition to other Awards granted under the Plan. Such
SARs may, but need not, be granted in connection with a specific Option granted
under Article 6. The Committee may impose such conditions or restrictions on the
exercise of any SAR as it shall deem appropriate. No dividend rights or Dividend
Equivalents may be granted in conjunction with any grant of SARs.
7.2    Award Agreements. Each SAR grant shall be evidenced by an Award Agreement
in such form as the Committee may approve and shall contain such terms and
conditions not inconsistent with other provisions of the Plan as shall be
determined from time to time by the Committee. Except as otherwise set forth in
Section 5.6(b) above, no SAR shall have a term of more than ten (10) years after
its Grant Date, subject to earlier termination as provided herein or in the
applicable Award Agreement. No SAR may be exercised at a time when such exercise
and/or the issuance of Shares pursuant to such exercise would be in breach of
Applicable Law.
7.3    SAR Exercise Price. The Exercise Price of a SAR shall be determined by
the Committee in its sole discretion; provided that, except as otherwise set
forth in Section 5.6(b), the Exercise Price shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date of the grant of
the SAR (or the exercise price of the related Option if granted in tandem
therewith).
7.4    Exercise and Payment. Upon the exercise of an SAR, a Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)    The excess of the Fair Market Value of a Share on the date of exercise
over the Exercise Price; by
(b)    The number of Shares with respect to which the SAR is exercised.
SARs shall be deemed exercised on the date written notice of exercise in a form
acceptable to the Committee is received by the Secretary of the Company. The
Company shall make payment in respect of any SAR within thirty (30) days of the
date the SAR is exercised, unless the Award Agreement specifically provides
otherwise. Any payment by the Company in respect of a SAR may be made in cash,
Shares, other property, or any combination thereof, as the Committee, in its
sole discretion, shall determine.
7.5    Grant Limitations. The Committee may at any time impose any other
limitations upon the exercise of SARs which, in the Committee’s sole discretion,
are necessary or desirable in order for Grantees to qualify for an exemption
from Section 16(b) of the Exchange Act.
Article 8    
Restricted Shares
8.1    Grant of Restricted Shares. Subject to and consistent with the provisions
of the Plan, the Committee, at any time and from time to time, may grant
Restricted Shares to any Eligible Person in such amounts as the Committee shall
determine.
8.2    Award Agreement. Each grant of Restricted Shares shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Restricted Shares granted, and such other provisions as the Committee shall
determine. The Committee may impose such conditions and/or restrictions on any
Restricted Shares granted pursuant to the Plan as it may deem advisable,
including restrictions based upon the achievement of specific time-based
restrictions, Performance Measures, time-based restrictions on vesting following
the attainment of the Performance Measures, and/or restrictions under Applicable
Law.
8.3    Consideration for Restricted Shares. The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Shares provided that it
shall be no less than the nominal value per Restricted Share if required to be
paid by Applicable Law.
8.4    Effect of Forfeiture. If Restricted Shares are Forfeited, and if the
Grantee was required to pay for such shares or acquired such Restricted Shares
upon the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Forfeiture Transferee at a price equal to the lesser of
(x) the amount paid by the Grantee for such Restricted Shares, or (y) the Fair
Market Value of a Share on the date of such Forfeiture. The Forfeiture
Transferee shall pay to the Grantee the deemed sale price as soon as is
administratively practical. Such Restricted Shares shall cease to be outstanding
and shall no longer confer on the Grantee thereof any rights as a stockholder of
the Company, from and after the date of the event causing the Forfeiture,
whether or not the Grantee accepts the Company’s tender of payment for such
Restricted Shares.
8.5    Voting and Dividend Equivalent Rights Attributable to Restricted Shares.
A Grantee awarded Restricted Shares will have all voting rights with respect to
such Restricted Shares. Unless the Committee determines and sets forth in the
Award Agreement that Grantee will not be entitled to receive any dividends with
respect to such Restricted Shares, a Grantee will have the right to receive all
dividends in respect of such Restricted Shares, which dividends shall be either
deemed reinvested in additional shares of Restricted Shares, which shall remain
subject to the same forfeiture conditions applicable to the Restricted Shares to
which such dividends relate, or paid in cash if and at the time the Restricted
Shares are no longer subject to forfeiture, as the Committee shall set forth in
the Award Agreement. No dividends may be paid with respect to Restricted Shares
that are Forfeited.
8.6    Escrow; Legends. The Committee may provide that the certificates for any
Restricted Shares if certificated (x) shall be held (together with a stock
transfer form executed in blank by the Grantee) in escrow by the Secretary of
the Company until such Restricted Shares become non-Forfeitable or are Forfeited
and/or (y) shall bear an appropriate legend restricting the transfer of such
Restricted Shares under the Plan. If any Restricted Shares become
nonforfeitable, the Company shall cause certificates for such shares to be
delivered without such legend.
Article 9    
Deferred Stock and Restricted Stock Units
9.1    Grant of Deferred Stock and Restricted Stock Units. Subject to and
consistent with the provisions of the Plan, the Committee, at any time and from
time to time, may grant Deferred Stock and/or Restricted Stock Units to any
Eligible Person, in such amount and upon such terms as the Committee shall
determine. Deferred Stock must conform in form and substance with applicable
regulations promulgated under Section 409A of the Code and with Article 17 to
ensure that the Grantee is not subjected to tax penalties under Section 409A of
the Code with respect to such Deferred Stock.
9.2    Vesting and Delivery.
(a)    Delivery of Shares subject to a Deferred Stock grant will occur upon
expiration of the deferral period or upon the occurrence of one or more of the
distribution events described in Section 409A(a)(2) of the Code as specified by
the Committee in the Grantee’s Award Agreement for the Award of Deferred Stock.
An Award of Deferred Stock may be subject to such substantial risk of forfeiture
conditions as the Committee may impose, which conditions may lapse at such times
or upon the achievement of such objectives as the Committee shall determine at
the time of grant or thereafter. Unless otherwise determined by the Committee,
to the extent that the Grantee has a Termination of Service while the Deferred
Stock remains subject to a substantial risk of forfeiture, such Deferred Shares
shall be forfeited, unless the Committee determines that such substantial risk
of forfeiture shall lapse in the event of the Grantee’s Termination of Service
due to death, Disability, or involuntary termination by the Company or an
Affiliate without “Cause.”
(b)    Delivery of Shares subject to a grant of Restricted Stock Units shall
occur no later than the 15th day of the third month following the end of the
taxable year of the Grantee or the fiscal year of the Company in which the
Grantee’s rights under such Restricted Stock Units are no longer subject to a
substantial risk of forfeiture as defined in final regulations under Section
409A of the Code. Unless otherwise determined by the Committee, to the extent
that the Grantee has a Termination of Service while the Restricted Stock Units
remain subject to a substantial risk of forfeiture, such Restricted Stock Units
shall be forfeited, unless the Committee determines that such substantial risk
of forfeiture shall lapse in the event of the Grantee’s Termination of Service
due to death, Disability, or involuntary termination by the Company or an
Affiliate without Cause.
9.3    Voting and Dividend Equivalent Rights Attributable to Deferred Stock and
Restricted Stock Units. A Grantee awarded Deferred Stock or Restricted Stock
Units will have no voting rights with respect to such Deferred Stock or
Restricted Stock Units prior to the delivery of Shares in settlement of such
Deferred Stock and/or Restricted Stock Units. Unless the Committee determines
and sets forth in the Award Agreement that a Grantee will not be entitled to
receive any such Dividend Equivalents with respect to such Deferred Stock or
Restricted Stock Units, the Grantee will have the right to receive Dividend
Equivalents in respect of Deferred Stock and/or Restricted Stock Units, which
Dividend Equivalents shall be either deemed reinvested in additional Shares of
Deferred Stock or Restricted Stock Units, as applicable, which shall remain
subject to the same forfeiture conditions applicable to the Deferred Stock or
Restricted Stock Units to which such Dividend Equivalents relate, or paid in
cash if and at the time the Deferred Stock or Restricted Stock Units are no
longer subject to forfeiture and deliverable, as the Committee shall set forth
in the Award Agreement. No Dividend Equivalents may be paid on Deferred Stock or
Restricted Stock Units that are Forfeited.
Article 10    
Performance Units and Performance Shares
10.1    Grant of Performance Units and Performance Shares. Subject to and
consistent with the provisions of the Plan, Performance Units or Performance
Shares may be granted to any Eligible Person in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.
10.2    Value/Performance Goals. The Committee shall set Performance Measures in
its discretion which, depending on the extent to which they are met, will
determine the number or value of Performance Units or Performance Shares that
will be paid to the Grantee.
(a)    Each Performance Unit shall have an initial value that is established by
the Committee at the time of grant.
(b)    Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant.
10.3    Earning of Performance Units and Performance Shares. After the
applicable Performance Period has ended, the holder of Performance Units or
Performance Shares shall be entitled to payment based on the level of
achievement of performance goals set by the Committee.
At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement provided that if it is
to be in Shares, issuance of the Shares shall be subject to payment by the
Grantee in cash of the nominal value for each Share so issued.
If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines that the Award, the performance goals, or the Performance Period are
no longer appropriate, the Committee may adjust, change, eliminate or cancel the
Award, the performance goals, or the applicable Performance Period, as it deems
appropriate in order to make them appropriate and comparable to the initial
Award, the performance goals, or the Performance Period.
Unless the Committee determines and sets forth in the Award Agreement that a
Grantee will not be entitled to vote or receive any dividends or Dividend
Equivalents declared with respect to Shares deliverable in connection with
grants of Performance Units or Performance Shares, the Grantee shall have the
right to vote the Shares in respect of such Performance Shares and the right to
receive any dividends or Dividend Equivalents in respect of such Performance
Units and Performance Shares, which dividends and Dividend Equivalents shall
either be deemed reinvested in additional Shares of Performance Units or
Performance Shares, as applicable, which shall remain subject to the same
forfeiture conditions applicable to the Performance Units or Performance Shares
to which such dividends and Dividend Equivalents relate, or paid in cash if and
at the time the Performance Units or Performance Shares are payable and/or no
longer subject to forfeiture, as the Committee shall set forth in the Award
Agreement. No dividends or Dividend Equivalents may be paid on Performance Units
or Performance Shares that are forfeited.
Article 11    
Dividend Equivalents
The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards; provided, however, that no Dividend Equivalents
may be granted in conjunction with any grant of Options or SARs, and no Dividend
Equivalents may be paid on any Awards other than Options and SARs unless and
until the Awards become vested, nonforfeitable and/or payable. The Committee may
provide that Dividend Equivalents not paid in connection with an Award shall
either be (i) paid or distributed in cash when the Dividend Equivalents or
Awards to which such Dividend Equivalents relate become vested, nonforfeitable
and/or payable or (ii) deemed to have been reinvested in additional Dividends
Equivalents or Awards.
Article 12    
Bonus Shares
Subject to the terms of the Plan, including without limitation the repricing
restrictions set forth in Section 3.3 and the minimum requirements set forth in
Section 5.3, the Committee may grant Bonus Shares to any Eligible Person, in
such amount and upon such terms and at any time and from time to time as shall
be determined by the Committee.
Article 13    
Other Stock-Based Awards
The Committee is authorized, subject to limitations under Applicable Law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan, including
Shares awarded which are not subject to any restrictions or conditions,
convertible or exchangeable debt securities or other rights convertible or
exchangeable into Shares, and Awards valued by reference to the value of
securities of or the performance of specified Affiliates. Subject to and
consistent with the provisions of the Plan, the Committee shall determine the
terms and conditions of such Awards. Except as provided by the Committee, Shares
delivered pursuant to a purchase right granted under this Article 13 shall be
purchased for such consideration, paid for by such methods and in such forms,
including cash, Shares, outstanding Awards or other property, as the Committee
shall determine.
Article 14    
Non-Employee Director Awards
Subject to the terms of the Plan, the Committee may grant Awards to any
Non-Employee Director, in such amount and upon such terms and at any time and
from time to time as shall be determined by the Committee in its sole
discretion. Except as otherwise provided in Section 5.6(b), a Non-Employee
Director may not be granted Awards during any single calendar year that, taken
together with any cash fees paid to such Non-Employee Director during such
calendar year in respect of the Non-Employee Director’s service as a member of
the Board during such year, exceeds $750,000 in total value (calculating the
value of any such Awards based on the grant date fair value of such Awards for
financial accounting purposes). Notwithstanding the foregoing, the Board may
make exceptions to the foregoing limit (up to twice such limit) for a
non-executive chair of the Board or, in extraordinary circumstances, for other
individual Non-Employee Directors, as the Board may determine, provided that the
Non-Employee Director receiving such Awards may not participate in the decision
to make such Awards.
Article 15    
Cash Incentive Awards
15.1    Cash Incentive Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Cash Incentive
Awards to any Eligible Person in such amounts and upon such terms, including the
achievement of specific Performance Measures during the performance period, as
the Committee may determine. An Eligible Person may have more than one Cash
Incentive Award outstanding at any time. For instance, the Committee may grant
an Eligible Person one Cash Incentive Award with a calendar year or fiscal year
performance period (an annual incentive bonus) and a separate Cash Incentive
Award with a performance period that covers more than one calendar or fiscal
year (a long-term cash incentive bonus).
15.2    Value of Cash Incentive Awards. Each Cash Incentive Award shall specify
a payment amount or payment range as determined by the Committee. The Committee
shall establish performance goals applicable to each Cash Incentive Award in its
discretion and the amount that will be paid to the Grantee pursuant to such Cash
Incentive Award if the applicable Performance Measures for the performance
period are met.
15.3    Payment of Cash Incentive Awards. Payment, if any, with respect to a
Cash Incentive Award shall be made in cash in accordance with the terms of the
Award Agreement; provided, however, that if the Award Agreement does not specify
a payment date with respect to a Cash Incentive Award, payment of the Cash
Incentive Award will be made no later than the 15th day of the third month
following the end of the taxable year of the Grantee or the fiscal year of the
Company during which the performance period ends.
15.4    Termination of Service. The Committee shall determine the extent to
which a Grantee shall have the right to receive Cash Incentive Awards following
his or her Termination of Service. Such provisions shall be determined in the
sole discretion of the Committee, such provisions may be included in an Award
Agreement entered into with each Grantee, but need not be uniform among all Cash
Incentive Awards granted pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
Article 16    
LTIP Unit Awards
16.1    LTIP Unit Awards. The Committee is authorized to grant to Eligible
Persons Awards in the form of, and cause Holdings to issue, LTIP Units, having
the rights, voting powers, restrictions, limitations as to distributions,
qualifications, redemption and conversion terms, vesting terms and other terms
and conditions set forth herein and in the LLC Agreement. To the extent that
such LTIP Units are convertible or exchangeable into Shares, each LTIP Unit
awarded will be equivalent to an award of one Share for purposes of reducing the
number of Shares available under the Plan on a one-for-one basis pursuant to
Section 4.1.
Article 17    
Amendment, Modification, and Termination
17.1    Amendment, Modification, and Termination. Subject to Section 17.2, the
Board may, at any time and from time to time, alter, amend, suspend, discontinue
or terminate the Plan in whole or in part without the approval of the Company’s
stockholders, except that (a) any amendment or alteration shall be subject to
the approval of the Company’s stockholders if such stockholder approval is
required by any Applicable Law, and (b) the Board may otherwise, in its
discretion, determine to submit other such amendments or alterations to
stockholders for approval.
17.2    Awards Previously Granted. Except as otherwise specifically permitted in
the Plan or an Award Agreement, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Grantee of such Award.
Notwithstanding the foregoing, the Board reserves the authority to terminate a
409A Award granted under the Plan in return for payment of the vested portion of
the 409A Award provided the termination and payment satisfies the rules under
Section 409A of the Code.
Article 18    
Compliance with Code Section 409A
18.1    Awards Subject to Code Section 409A. The provisions of this Article 18
shall apply to any Award or portion thereof that is or becomes deferred
compensation subject to Code Section 409A (a “409A Award”), notwithstanding any
provision to the contrary contained in the Plan or the Award Agreement
applicable to such Award.
18.2    Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Code Section 409A, the following rules shall apply to any deferral
and/or elections by the participant as to the form or timing of distributions
(each, an “Election”) that may be permitted or required by the Committee with
respect to a 409A Award:
(a)    Any Election must be in writing and specify the amount being deferred,
and the time and form of distribution (i.e., lump sum or installments) as
permitted by this Plan. An Election may but need not specify whether payment
will be made in cash, Shares or other property.
(b)    Any Election shall become irrevocable as of the deadline specified by the
Committee, which shall not be later than December 31 of the year preceding the
year in which services relating to the Award commence; provided, however, that
if the Award qualifies as “performance-based compensation” for purposes of Code
Section 409A and is based on services performed over a period of at least twelve
(12) months, then the deadline may be no later than six (6) months prior to the
end of such Performance Period and the Committee may determine other such
deadlines to the extent permitted by Section 409A of the Code.
(c)    Unless otherwise provided by the Committee, an Election shall continue in
effect until a written election to revoke or change such Election is received by
the Committee, prior to the last day for making an Election for the subsequent
year.
18.3    Subsequent Elections. Except as otherwise permitted or required by Code
Section 409A, any 409A Award that permits a subsequent Election by the Grantee
to further defer the distribution or change the form of distribution shall
comply with the following requirements:
(a)    No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;
(b)    Each subsequent Election related to a distribution upon separation from
service, a specified time, or a change in control as defined in Section 18.4(e)
must result in a delay of the distribution for a period of not less than five
(5) years from the date such distribution would otherwise have been made; and
(c)    No subsequent Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
(12) months prior to the date the first scheduled payment would otherwise be
made.
18.4    Distributions Pursuant to Deferral Elections. Except as otherwise
permitted or required by Code Section 409A, no distribution in settlement of a
409A Award may commence earlier than:
(a)    Separation from Service;
(b)    The date the Grantee becomes Disabled (as defined in Section 2.28(b));
(c)    The Grantee’s death;
(d)    A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Committee upon the grant of the Award and set forth in the
Award Agreement or (ii) specified by the Grantee in an Election complying with
the requirements of Section 18.2 and/or 18.3, as applicable; or
(e)    A change in control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(h)(5).
18.5    Six Month Delay. Notwithstanding anything herein or in any Award
Agreement or Election to the contrary, to the extent that distribution of a 409A
Award is triggered by a Grantee’s Separation from Service, if the Grantee is
then a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)), no distribution may be made before the date which is six (6)
months after such Grantee’s Separation from Service, or, if earlier, the date of
the Grantee’s death.
18.6    Death or Disability. Unless the Award Agreement otherwise provides, if a
Grantee dies or becomes Disabled before complete distribution of amounts payable
upon settlement of a 409A Award, such undistributed amounts, to the extent
vested, shall be distributed as provided in the Grantee’s Election. If the
Grantee has made no Election with respect to distributions upon death or
Disability, all such distributions shall be paid in a lump sum within 90 days
following the date of the Grantee’s death or Disability.
18.7    No Acceleration of Distributions. This Plan does not permit the
acceleration of the time or schedule of any distribution under a 409A Award,
except as provided by Code Section 409A and/or applicable regulations or rulings
issued thereunder.
18.8    Short-Term Deferral. If an Award Agreement does not specify a payment
date, payment of the Award will be made no later than the 15th day of the third
month following the end of the taxable year of the Grantee, or the fiscal year
of the Company, during which the Grantee’s right to payment is no longer subject
to a substantial risk of forfeiture under Section 409A of the Code.
Article 19    
Withholding
19.1    Required Withholding.
(a)    The Committee in its sole discretion may provide that when taxes are to
be withheld in connection with the exercise of an Option or SAR, or upon the
lapse of restrictions on Restricted Shares, or upon the transfer of Shares, or
upon payment of any other benefit or right under this Plan (the date on which
such exercise occurs or such restrictions lapse or such payment of any other
benefit or right occurs hereinafter referred to as the “Tax Date”), the Grantee
may elect to make payment for the withholding of federal, state and local taxes,
including Social Security and Medicare (“FICA”) taxes by one or a combination of
the following methods:
(i)    payment of an amount in cash equal to the amount to be withheld
(including cash obtained through the sale of the Shares acquired on exercise of
an Option or SAR, upon the lapse of restrictions on Restricted Shares, or upon
the transfer of Shares, through a broker-dealer to whom the Grantee has
submitted irrevocable instructions to deliver promptly to the Company, the
amount to be withheld);
(ii)    delivering part or all of the amount to be withheld in the form of
Shares valued at its Fair Market Value on the Tax Date;
(iii)    requesting the Company to withhold from those Shares that would
otherwise be received upon exercise of the Option or SAR, upon the lapse of
restrictions on Restricted Stock, or upon the transfer of Shares, a number of
Shares having a Fair Market Value on the Tax Date equal to the amount to be
withheld; or
(iv)    withholding from any compensation otherwise due to the Grantee.
The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or SAR, upon the lapse of restrictions on
Restricted Shares, or upon the transfer of Shares, to be satisfied by
withholding Shares upon exercise of such Option or SAR, upon the lapse of
restrictions on Restricted Shares, or upon the transfer of Shares, pursuant to
clause (iii) above shall not exceed the minimum amount of taxes, including FICA
taxes, required to be withheld under federal, state and local law that will not
result in adverse financial accounting consequences with respect to such Awards
and is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another applicable governmental entity. An election by
Grantee under this subsection is irrevocable. Any fractional share amount and
any additional withholding not paid by the withholding or surrender of Shares
must be paid in cash. If no timely election is made, the Grantee must deliver
cash to satisfy all tax withholding requirements.
(b)    Any Grantee who makes a Disqualifying Disposition or an election under
Section 83(b) of the Code shall remit to the Company an amount, if any,
sufficient to satisfy all resulting tax withholding requirements in the same
manner as set forth in subsection (a) (other than (a)(iii) above).
19.2    Notification under Code Section 83(b). If the Grantee, in connection
with the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within 10
days of filing the notice of the election with the Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code. The Committee may, in connection with the grant
of an Award or at any time thereafter, prohibit a Grantee from making the
election described above.
Article 20    
Limitation on Benefits
Despite any other provisions of this Plan to the contrary, if the receipt of any
payments or benefits under this Plan, alone or in combination with any other
payments or distributions under any other plan, agreement or arrangement, would
subject a Grantee to tax under Code Section 4999, the Committee may determine
whether some amount of such payments or benefits would meet the definition of a
“Reduced Amount.” If the Committee determines that there is a Reduced Amount,
the total payments or benefits to the Grantee under all Awards must be reduced
to such Reduced Amount, but not below zero, with the amounts to be reduced so as
to maximize the aggregate Net After Tax Receipts to the Grantee. If the
Committee determines that the benefits and payments must be reduced to the
Reduced Amount, the Company must promptly notify the Grantee of that
determination, with a copy of the detailed calculations by the Committee. All
determinations of the Committee under this Article 20 are final, conclusive and
binding upon the Company and the Grantee. It is the intention of the Company and
the Grantee to reduce the payments under this Plan only if the aggregate Net
After Tax Receipts to the Grantee would thereby be increased. As result of the
uncertainty in the application of Code Section 4999 at the time of the initial
determination by the Committee under this Article 20, however, it is possible
that amounts will have been paid under the Plan to or for the benefit of a
Grantee which should not have been so paid (“Overpayment”) or that additional
amounts which will not have been paid under the Plan to or for the benefit of a
Grantee could have been so paid (“Underpayment”), in each case consistent with
the calculation of the Reduced Amount. If the Committee, based either upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Grantee, which the Committee believes has a high probability of success, or
controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated for all purposes
as a loan, to the extent permitted by Applicable Law, which the Grantee must
repay to the Company together with interest at the applicable federal rate under
Code Section 7872(f)(2); provided, however, that no such loan may be deemed to
have been made and no amount shall be payable by the Grantee to the Company if
and to the extent such deemed loan and payment would not either reduce the
amount on which the Grantee is subject to tax under Code Section 1, 3101 or 4999
or generate a refund of such taxes. If the Committee, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, the Committee must promptly notify the Company of the amount of the
Underpayment, which then shall be paid promptly to the Grantee but no later than
the end of the Grantee’s taxable year next following the Grantee’s taxable year
in which the determination is made that the underpayment has occurred. For
purposes of this Article 20, (i) “Net After Tax Receipt” means the Present Value
of payments and benefits under this Plan and any other plan, agreement or
arrangement, net of all taxes imposed on Grantee with respect thereto under Code
Sections 1, 3101 and 4999, determined by applying the highest marginal rate
under Code Section 1 which applies to the Grantee’s taxable income for the
applicable taxable year; (ii) “Present Value” means the value determined in
accordance with Code Section 280G(d)(4) and (iii) “Reduced Amount” means the
smallest aggregate amount of all payments and benefits under this Plan and any
other plan, agreement or arrangement, which (a) is less than the sum of all such
payments and benefits under this Plan and any other plan, agreement or
arrangement, and (b) results in aggregate Net After Tax Receipts which are equal
to or greater than the Net After Tax Receipts which would result if the
aggregate payments and benefits under this Plan and any other plan, agreement or
arrangement, were any other amount less than the sum of all payments and
benefits to be made under this Plan. Any reduction of payments or benefits
pursuant to this Article 19 shall be made in the following order: (i) first
against any cash compensation in order of the latest amounts to be paid and
otherwise on a pro rata basis, (ii) second against any benefits otherwise
payable in order of the latest amounts to be delivered and otherwise on a pro
rata basis; and (iii) third against any equity or related awards in order of the
latest amounts to be settled and otherwise on a pro rata basis.
Article 21    
Additional Provisions
21.1    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business and/or assets of the Company.
21.2    Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
21.3    Requirements of Law. The granting of Awards and the delivery of Shares
under the Plan shall be subject to all Applicable Laws, rules, and regulations,
and to such approvals by any governmental agencies or Nasdaq and any other stock
exchange or automated quotation system upon which the Shares are listed or
quoted as may be required. Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company (and any Affiliate) shall not be obligated to deliver
any Shares or deliver benefits to a Grantee, if such exercise or delivery would
constitute a violation by the Grantee or the Company of any Applicable Law or
regulation.
21.4    Securities Law Compliance.
(a)    If the Committee deems it necessary to comply with any Applicable Law,
the Committee may impose any restriction on Awards or Shares acquired pursuant
to Awards under the Plan as it may deem advisable. In addition, if requested by
the Company and any underwriter engaged by the Company, Shares acquired pursuant
to Awards may not be sold or otherwise transferred or disposed of for such
period following the date of the final prospectus or prospectus supplement
relating to an underwritten public offering as the Company or such underwriter
shall specify reasonably and in good faith, not to exceed 180 days in the case
of the IPO or 90 days in the case of any other public offering. All certificates
for Shares delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the SEC, Nasdaq and any other stock exchange or automated
quotation system upon which the Shares are listed or quoted, any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. If so
requested by the Company, the Grantee shall make a written representation to the
Company that he or she will not sell or offer to sell any Shares unless a
registration statement shall be in effect with respect to such Shares under the
Securities Act and any applicable state securities law or unless he or she shall
have furnished to the Company, in form and substance satisfactory to the
Company, that such registration is not required.
(b)    If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any Applicable Law or
result in the imposition of excise taxes on the Company or its Affiliates under
the statutes, rules or regulations of any applicable jurisdiction, then the
Committee may postpone any such exercise, nonforfeitability or delivery, as
applicable, but the Company shall use all reasonable efforts to cause such
exercise, nonforfeitability or delivery to comply with all such provisions at
the earliest practicable date.
(c)    The Committee may require each Grantee receiving Shares pursuant to an
Award under the Plan to represent to and agree with the Company in writing that
the Grantee is acquiring the Shares without a view to distribution thereof. In
addition to any legend required by the Plan, the certificates for such Shares
may include any legend that the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for Shares delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the SEC, Nasdaq and any other stock exchange or automated quotation system
upon which the Shares are listed or quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
(d)    A Grantee shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.
21.5    Awards Subject to Share Retention Guidelines and Claw-Back Policies.
Notwithstanding any provisions herein to the contrary, (i) Shares acquired by a
Grantee under the Plan upon the exercise, payment or settlement of an Award
shall be subject to the terms of any Share retention guidelines currently in
effect or subsequently adopted by the Board and (ii) all Awards granted
hereunder shall be subject to the terms of any recoupment policy currently in
effect or subsequently adopted by the Board to implement Section 304 of
Sarbanes-Oxley, Dodd-Frank or Section 10D of the Exchange Act (or with any
amendment or modification of such recoupment policy adopted by the Board) to the
extent that such Award (whether or not previously exercised or settled) or the
value of such Award is required to be returned to the Company pursuant to the
terms of such recoupment policy.
21.6    No Rights as a Stockholder. Unless otherwise determined by the Committee
and set forth in the Award Agreement, no Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such Shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in the Plan or Award Agreement. At the time of grant of an Award, the Committee
may require the payment of cash dividends thereon to be deferred and, if the
Committee so determines, reinvested in additional Awards. Stock dividends and
deferred cash dividends issued with respect to Awards shall be subject to the
same restrictions and other terms as apply to the Awards with respect to which
such dividends are issued. The Committee may in its discretion provide for
payment of interest on deferred cash dividends.
21.7    Employee Status. If the terms of any Award provide that it may be
exercised or paid only during employment or continued service or within a
specified period of time after termination of employment or continued service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of continuous employment or service. For purposes of the
Plan, employment and continued service shall be deemed to exist between the
Grantee and the Company and/or an Affiliate if, at the time of the
determination, the Grantee is a director, officer, employee, consultant or
advisor of the Company or an Affiliate. A Grantee on military leave, sick leave
or other bona fide leave of absence shall continue to be considered an employee
for purposes of the Plan during such leave if the period of leave does not
exceed three months, or, if longer, so long as the individual’s right to
re-employment with the Company or any of its Affiliates is guaranteed either by
statute, agreement or contract. If the period of leave exceeds three months, and
the individual’s right to re-employment is not guaranteed by statute, agreement
or contract, the employment shall be deemed to be terminated on the first day
after the end of such three-month period. Except as may otherwise be expressly
provided in an Agreement, Awards granted to a director, officer, employee,
consultant or adviser shall not be affected by any change in the status of the
Grantee so long as the Grantee continues to be a director, officer, employee,
consultant or advisor to the Company or any of its Affiliates (regardless of
having changed from one to the other or having been transferred from one entity
to another). The Grantee’s employment or continued service shall not be
considered interrupted in the event the Committee, in its discretion and as
specified at or prior to such occurrence, determines there is no interruption in
the case of a spin-off, sale or disposition of the Grantee’s employer from the
Company or an Affiliate, except that if the Committee does not otherwise specify
such at or prior to such occurrence, the Grantee will be deemed to have a
termination of employment or continuous service to the extent the Affiliate that
employs the Grantee is no longer the Company or an entity that qualifies as an
Affiliate. With respect to any Award constituting deferred compensation with the
meaning of Code Section 409A, nothing in this Section 21.7 shall be interpreted
to modify the definition of Separation from Service in Section 2.92.
21.8    Nature of Payments. Unless otherwise specified in the Award Agreement,
Awards shall be special incentive payments to the Grantee and shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for purposes of determining any pension, retirement, death or other benefit
under (a) any pension, retirement, profit sharing, bonus, insurance or other
employee benefit plan of the Company or any Affiliate, except as such plan shall
otherwise expressly provide, or (b) any agreement between (i) the Company or any
Affiliate and (ii) the Grantee, except as such agreement shall otherwise
expressly provide.
21.9    Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees or Non-Employee Directors as it
may deem desirable.
21.10    Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware,
other than its laws respecting choice of law, to the extent not preempted by
federal law.
21.11    Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any Award, or any judgment entered by any court of
competent jurisdiction in respect of any thereof, shall be resolved only in the
courts of the State of Delaware or the United States District Court for the
District of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, the Company and each Grantee shall irrevocably and unconditionally
(a) submit in any proceeding relating to the Plan or any Award Agreement, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Grantee may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement, (d)
agree that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party, in the case of a Grantee,
at the Grantee’s address shown in the books and records of the Company or, in
the case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in the Plan shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.
21.12    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares or other property pursuant to any Award which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.
21.13    Participation. No employee or officer shall have the right to be
selected to receive an Award under this Plan or, having been so selected, to be
selected to receive a future Award.
21.14    Military Service. Awards shall be administered in accordance with
Section 414(u) of the Code and the Uniformed Services Employment and
Reemployment Rights Act of 1994.
21.15    Construction. The following rules of construction will apply to the
Plan: (a) the word “or” is disjunctive but not necessarily exclusive, and (b)
words in the singular include the plural and words in the plural include the
singular.
21.16    Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation unless such retirement or other
benefit specifically provides that an Award shall be counted as compensation for
purposes of such plan.
21.17    Death/Disability. The Committee may in its discretion require the
transferee of a Grantee to supply it with written notice of the Grantee’s death
or Disability and to supply it with a copy of the will (in the case of the
Grantee’s death) or such other evidence as the Committee deems necessary to
establish the validity of the transfer of an Award. The Committee may also
require that the agreement of the transferee to be bound by all of the terms and
conditions of the Plan and the particular Award.
21.18    Headings. The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.
21.19    Obligations. Unless otherwise specified in the Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee’s
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.
21.20    No Right to Continue in Service or Employment. Nothing in the Plan or
any Award Agreement shall confer upon any Non-Employee Director the right to
continue to serve as a director of the Company. Nothing contained in the Plan or
any Agreement shall confer upon any Grantee any right with respect to the
continuation of employment or service by the Company or any Affiliate or
interfere in any way with the right of the Company or any Affiliate, subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Grantee.
21.21    Payment on Behalf of Grantee or Beneficiary.
(a)    If the Grantee is incompetent to handle Grantee’s affairs at the time the
Grantee is eligible to receive a payment from the Plan, the Committee will make
payment to the Grantee’s court-appointed personal representative or, if none,
the Committee, in its sole discretion, may make payment to the Grantee’s duly
appointed guardian, legal representative, next-of-kin or attorney-in-fact for
the benefit of the Grantee.
(b)    If the Beneficiary of a deceased Grantee is a minor or is legally
incompetent, the Committee will make payment to the Beneficiary’s
court-appointed guardian or personal representative or to a trust established
for the benefit of the Beneficiary, or if no such guardian, representative or
trust exists, the Committee, in its sole discretion, may make payment to the
Beneficiary’s surviving parent or his or her next-of-kin for the benefit of the
Beneficiary.
(c)    If the Committee for any reason considers it improper to direct any
payment as specified in this Section 21.21, the Committee may request a court of
appropriate jurisdiction to determine the appropriate payee.
(d)    Any payment made by the Committee pursuant to this Section 21.21 shall be
in full satisfaction of all liability of the Plan, the Company and its
Affiliates with respect to any benefit due a Grantee or a Grantee’s Beneficiary
under this Plan.
21.22    Data Privacy. As a condition for receiving an Award, each Grantee
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among the Company and its Affiliates exclusively for implementing, administering
and managing the Grantee’s participation in the Plan. The Company and its
Affiliates may hold certain personal information about a Grantee, including the
Grantee’s name, address and telephone number; birthdate; social security,
insurance number or other identification number; salary; nationality; job
title(s); any Shares held in the Company or its Affiliates; and Award details,
to implement, manage and administer the Plan and Awards (the “Data”). The
Company and its Affiliates may transfer the Data amongst themselves as necessary
to implement, administer and manage a Grantee’s participation in the Plan, and
the Company and its Affiliates may transfer the Data to third parties assisting
the Company with Plan implementation, administration and management. These
recipients may be located in the Grantee’s country, or elsewhere, and the
Grantee’s country may have different data privacy laws and protections than the
recipients’ country. By accepting an Award, each Grantee authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, to implement, administer and manage the Grantee’s participation
in the Plan, including any required Data transfer to a broker or other third
party with whom the Company or the Grantee may elect to deposit any Shares. The
Data related to a Grantee will be held only as long as necessary to implement,
administer, and manage the Grantee’s participation in the Plan. A Grantee may,
at any time, view the Data that the Company holds regarding such Grantee,
request additional information about the storage and processing of the Data
regarding such Grantee, recommend any necessary corrections to the Data
regarding the Grantee or refuse or withdraw the consents in this Section 21.22
in writing, without cost, by contacting the local human resources
representative. The Company may cancel Grantee’s ability to participate in the
Plan and, in the Committee’s discretion, the Grantee may forfeit any outstanding
Awards if the Grantee refuses or withdraws the consents in this Section 21.22.
For more information on the consequences of refusing or withdrawing consent,
Grantees may contact their local human resources representative.
21.23    Miscellaneous.
(a)    No person shall have any claim or right to receive an Award hereunder.
The Committee’s granting of an Award to a Grantee at any time shall neither
require the Committee to grant any other Award to such Grantee or other person
at any time or preclude the Committee from making subsequent grants to such
Grantee or any other person.
(b)    Nothing contained herein prohibits the Grantee from: (1) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity; (2) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the SEC. The Grantee does not need prior authorization from the Company to
make any such reports or disclosures, and is not required to notify the Company
about such disclosures.
(c)    Agreements evidencing Awards under the Plan shall contain such other
terms and conditions, not inconsistent with the Plan, as the Committee may
determine in its sole discretion, including penalties for the commission of
competitive acts or other actions detrimental to the Company. Notwithstanding
any other provision hereof, the Committee shall have the right at any time to
deny or delay a Grantee’s exercise of Options or the settlement of an Award if
such Grantee is reasonably believed by the Committee (i) to be engaged in
material conduct adversely affecting the Company or (ii) to be contemplating
such conduct, unless and until the Committee shall have received reasonable
assurance that the Grantee is not engaged in, and is not contemplating, such
material conduct adverse to the interests of the Company.
(d)    Grantees are and at all times shall remain subject to the securities
trading policies adopted by the Company from time to time throughout the period
of time during which they may exercise Options, SARs or sell Shares acquired
pursuant to the Plan.
(e)    Notwithstanding any other provision of this Plan, (i) the Company shall
not be obliged to issue any shares pursuant to an Award unless at least the par
value of such newly issued share has been fully paid in advance in accordance
with Applicable Law (which requirement may mean the holder of an Award is
obliged to make such payment) and (ii) the Company shall not be obliged to issue
or deliver any shares in satisfaction of Awards until all legal and regulatory
requirements associated with such issue or delivery have been complied with to
the satisfaction of the Committee.
(f)    The Committee has no obligation to search for the whereabouts of any
Grantee or Beneficiary if the location of such Grantee or Beneficiary are not
made known to the Committee.
(g)    By accepting Awards and as a condition to the exercise of Awards and the
enjoyment of any benefits of the Plan, including participation therein, each
Grantee agrees to be bound by and subject to non-competition, confidentiality
and invention ownership agreements acceptable to the Committee or any officer or
director to whom the Committee elects to delegate such authority.
(h)    Notwithstanding any other provision of the Plan or any Agreement to the
contrary, a Grantee shall forfeit any and all rights under an Award upon receipt
of notice from the Company or an Affiliate that the Grantee will incur a
Termination of Service by the Company or such Affiliate for Cause.




1